Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 6, 2022. 

Amendments
           Applicant's response and amendments, filed January 6, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 15 and 26-37, and amended Claim 4. 
	Claims 1-14 and 16-25 are pending.

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) the alternative SMN nucleotide SEQ ID NO is SEQ ID NO:1, as recited in Claims 4 and 11; 
ii) the alternative vector genome SEQ ID NO is SEQ ID NO:15, as recited in Claim 12, concordant with the above-elected alternative SMN nucleotide SEQ ID NO; and 
iii) the alternative additional method step is administration in combination with another therapy, as recited in Claim 21. 

Claims 1-14 and 16-25 are pending.
	Claim 25 is pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-14 and 16-24 are under consideration. 

Priority
This application is a 371 of PCCT/US2018/19996 filed on February 27, 20108. Applicant’s claim for the benefit of a prior-filed application provisional application 62/618,437 

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on September 8, 2019, December 28, 2020, and January 10, 202 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Allowable Subject Matter
1. 	Claim 11 is allowed.
With respect to Claim 11, the claim recites a recombinant adeno-associated viral (rAAV) vector whose genome comprises the nucleic acid of SEQ ID NO:1, which is a codon-optimized sequence encoding SMN. 
Chakraborty et al (U.S. Patent 9,061,059) is considered closest prior for having disclosed a SMN-encoding nucleic acid (SEQ ID NO:35601) that is 75% identical to instant SEQ ID NO:1 (search results available in SCORE).

2. 	The following is a statement of reasons for the indication of allowable subject matter: 
With respect to Claim 1, the claim recites a recombinant adeno-associated viral (rAAV) vector whose capsid proteins are encoded by a nucleic acid sequence encoding the amino acid sequence of SEQ ID NO:8 (736 amino acids in length). SEQ ID NO:8, encoding AAVhu68 capsid protein, is free of the prior art. 

With respect to Claim 12, the claim would be allowable but for recitation “according to”. See rejections below. Replacing “according to” with “of” would overcome the rejection(s).
Claim 12 recites the vector genome has the nucleotide sequence of SEQ ID NO:15, which is free of the prior art. 
SEQ ID NO:15 (3258nts; AAV.CB7.CI.hSMN)
1-130: 		AAV2 5’ ITR
197-579: 	CMV IE promoter
582-863: 	CB7 promoter
836-839: 	TATA box
958-1930: 	chicken beta actin intron
1948-2829: 	SMN coding sequence (SEQ ID NO:1)
2914-3040: 	polyA
3129-3258: 	AAV2 3’ ITR

Claim Objections
3. 	Claim 1 is objected to because of the following informalities:
 The claim recites SMN to be encoded by the rAAV vector. However, the claims do not first identify SMN by its complete name prior to using its acronym. The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. recombinant adeno-associated viral (rAAV).  
Appropriate correction is required.

Drawings
4. 	The prior objection to the drawings is withdrawn in light of Applicant’s amendment to the drawings, papers filed January 6, 2022, which the Examiner finds persuasive. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-10, 12-14, 16, and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “according to” in the claims is a relative term which renders the claim indefinite. The term “according to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase “according to” is broader in scope than the preposition “of”. It is unclear what element(s) of the prior claim(s) is/are required to be present in the dependent claim(s), thereby being “according to”, as opposed to what element(s) may be absent, yet remain “according to”, as opposed to “not according to”.  The claims are directed to an enormous genus of rAAV variants of the amino acid sequence of SEQ ID NO:8. 
Appropriate correction is required. See Claim 10, for example, “The AAV vector of claim 9”.

6. 	Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is directed to a method of treating spinal muscular atrophy in a subject, the method comprising the step of administering to said subject a recombinant adeno-associated viral vector comprising a nucleotide sequence encoding a SMN polypeptide. 
The recitation implies a genus of undisclosed phenotypes by which therapeutically effective dose that is to achieve the claimed preamble “for treating” is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
The specification discloses that a therapeutically effective amount broadly achieves treatment of one or more symptoms of SMA, including but not limited to reducing muscle weakness, increasing muscle strength and tone, preventing or reducing scoliosis, maintaining or increasing respiratory health, or reducing tremors or twitching. Other desired endpoints can be 
The specification discloses that therapeutic effectiveness is also a temporal parameter, being determined at a time of 8, 12, 36, 48, or 52 weeks, or times therebetween (pgs 62-63, joining ¶). 
The specification discloses that therapeutic effectiveness is also an assay-dependent parameter, e.g. behavioral, physiological, psychological, or pharmacokinetic assay (pg 63, lines 3-10). 
If there are multiple ways to determine a therapeutically effective result, to wit, time after administration, and/or phenotypic result, and/or particular assay, yet each yields a different result, then the claim may be indefinite because it is unclear which method is to be performed to determine infringement. 
Appropriate correction is required. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

7. 	Claims 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 is directed to a method of treating spinal muscular atrophy in a subject in need, the method comprising the step of administering to said subject a recombinant adeno-associated viral vector comprising a nucleotide sequence encoding a SMN polypeptide. 

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

The claims are broad for encompassing an enormous genus of administration routes, whereby the specification discloses such routes may include, but are not limited to, intrathecal (pg 3, line 23), intracerebroventricular (pg 74, line 16), intravenous (pg 8, line 4), oral, inhalation, intranasal, intratracheal, intraarterial, intraocular, intravenous, intramuscular, and other parental routes (pg 43, lines 12-14), e.g. topical, buccal, transdermal, or intraperitoneal. 
The claims are broad for encompassing an enormous genus of therapeutic effects, whereby the method achieves treatment of one or more symptoms of SMA, including but not limited to reducing muscle weakness, increasing muscle strength and tone, preventing or reducing scoliosis, maintaining or increasing respiratory health, or reducing tremors or twitching. Other desired endpoints can be determined by a physician (pg 62, lines 24-29). Therapeutic effectiveness is also an assay-dependent parameter, e.g. behavioral, physiological, psychological, or pharmacokinetic assay (pg 63, lines 3-10), as well as a temporal parameter, being determined at a time of 8, 12, 36, 48, or 52 weeks, or times therebetween (pgs 62-63, joining ¶). 
The claims are broad for encompassing an enormous genus of rAAVhu68 capsid variants of the referenced capsid amino acid sequence of SEQ ID NO:8 (736aa), being as much 30% divergent (as many as 221 amino acid differences). The specification fails to disclose a nexus between the enormous genus of structural capsid variants and the corresponding biodistribution, cell tropism and/or physiological effects.
Favaro et al (Human Gene Therapy 22: 843-852, 2011) is considered relevant prior art for having taught that rAAV biodistribution is a result-effective variable subject to AAV capsid amino acid sequence, as AAV5 and AAV6 have different capsid amino acid sequences, as well as a result-effective variable in subject to the dosage administered (high-vs-low dose) (Figure 6), which naturally affects the amount of transgene expression in the corresponding organ(s) (Figure 7). 

The specification fails to disclose a first rAAV dosage administered to the subject orally so as to necessarily and predictably achieve an improvement in cognitive fatigue, as opposed to a second rAAV dosage administered to the subject intravenously so as to necessarily and predictably achieve an improvement in a 9-hole peg test. 
The specification fails to disclose how to transform or otherwise modify a first rAAV dosage administered to the subject via inhalation so as to necessarily and predictably achieve an improvement in a reduction in scoliosis into a second rAAV dosage administered to the subject topically so as to necessarily and predictably achieve an improvement in pulmonary function measured by forced vital capacity. 
The specification fails to disclose a first rAAV dosage of rAAVhu68 (SEQ ID NO:8 capsid) administered to the subject intraocularly so as to necessarily and predictably achieve a reduction in muscle weakness by 24 weeks, as opposed to a second rAAV dosage of rAAV* whose capsid is only 73% identical to SEQ ID NO:8 administered to the subject buccally so as to necessarily and predictably achieve a reduction in tremors by 48 weeks. 
The specification fails to disclose how to transform or otherwise modify a first rAAV dosage of rAAV* whose capsid is only 81% identical (first subset of amino acid differences) to SEQ ID NO:8 administered to the subject via inhalation that is not capable of achieving an improvement in pulmonary function measured by forced vital capacity into a second rAAV dosage of rAAV* whose capsid is also only 81% identical (second set of amino acid differences) to SEQ ID NO:8 so as to necessarily and predictably achieve improvement in pulmonary function measured by forced vital capacity upon administration via inhalation.
Rather, the specification discloses, for example, intravenous administration resulted in the development of subject’s liver failure and shock, including degeneration of dorsal root ganglia sensory neurons, such that the non-human animal subjects needed to be euthanized (pg 8, line 4; pgs 85-86, joining ¶; pg 107, lines 8-25). Subjects also evidenced splenic congestion, depletion of white cells (lymphocytolysis), enlarged and congested mesenteric lymph nodes, acute hemorrhage and edema in the lung, and other adverse symptoms in the gall bladder, heart, 
The specification fails to disclose the corresponding vector dosage that is to be administered to the subject via each of the corresponding routes of administration to necessarily and predictably avoid one or more of the multitude of adverse anatomical and physiological events that harmed the subjects, for which there was no objective evidence to achieve a real-world, clinically meaningful, therapeutic effect. 
Armbruster et al (Molecular Therapy—Methods & Clinical Development 3: 16060; doi:10.1038/mtm.2016.60; available online September 14, 2016; of record in IDS) is considered relevant prior art for having taught the administration of a rAAV9 vector encoding a SMN1 polypeptide to non-human animals in a model system to treat spinal muscular atrophy, whereby the rAAV9-SMN1 vector was administered via an intracerebroventricular route (Title), thereby being therapeutically efficacious, as all treated mice showed significant rescue in lifespan and growth (Abstract). 

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Based on the applicant's specification, the skilled artisan cannot envision the detailed genus of AAV capsid variants of SEQ ID NO:8, being as much 30% divergent (as many as 221 amino acid differences), the corresponding vector dosage for each AAV capsid variants that is/are to be administered to the subject via each of the corresponding routes of administration encompassed by the claims to necessarily and predictably avoid one or more of the multitude of adverse anatomical and physiological events that harmed the subjects, for which there was no objective evidence to achieve a real-world, clinically meaningful, beneficial (not harmful) therapeutic effect. 

MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

8. 	Claims 1-10, 12-14 and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The claims recite an “AAVhu68 capsid”, or a variant thereof being at least 70% identical to SEQ ID NO:8. 
The term “AAVhu68” is considered indefinite because the specification does not clearly redefine the term. Dependent Claim 14 recites wherein the AAVhu68 is further characterized by having a valine at position 157. However, SEQ ID NO:8 is the AAVhu68 capsid and necessarily comprises a valine at position 157. It is understood that SEQ ID NO:8 encodes the vp1, vp2, and vp3 isoforms.
GenBank AAS99264 (2004) evidence that the wildtype AAV9 capsid protein is 736 amino acids in length, and is 99.7% identical (one amino acid difference) to instant SEQ ID NO:8 (upper line), as shown below: 
121 AKKRLLEPLGLVEEAAKTAPGKKRPVEQSPQEPDSSVGIGKSGAQPAKKRLNFGQTGDTE 180
   	    |||||||||||||||||||||||||||||||||||| |||||||||||||||||||||||
121 AKKRLLEPLGLVEEAAKTAPGKKRPVEQSPQEPDSSAGIGKSGAQPAKKRLNFGQTGDTE 180
Thus, it appears that Applicant is attempting to claim a genus of structurally undisclosed SEQ ID NO:8 variants, whereby at least 70% identity allows for as many as 221 amino acid 
The specification fails to disclose the minimal AAV capsid amino acid sequence that objectively constitutes “AAVhu68” as opposed to the genus of other AAV capsid amino acid sequences that are objectively not “AAVhu68”. The specification fails to disclose that a valine at position 157 singularly defines an AAV capsid to be “AAVhu68”.
Appropriate correction and/or clarification is required. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

9. 	Claims 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites wherein the AAVhu68 is further characterized by having a valine at position 157. Such is considered to not further limit the previously recited AAVhu68 because SEQ ID NO:8 is AAVhu68 capsid that necessarily comprises a valine at position 157. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

10. 	Claims 1-10, 12-14 and 16-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed invention is directed to a genus of AAVhu68 capsid variants. AAVhu68 is the capsid protein encoded by SEQ ID NO:8, which naturally yields the vp1, vp2, and vp3 isoforms. 

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The claims recite a heterogeneous genus of structurally undisclosed vp1 variants of 736 amino acids in length that are as divergent from SEQ ID NO:8 by 30% (221 amino acid differences), a heterogeneous genus of structurally undisclosed vp2 variants of 599 amino acids in length that are as divergent from SEQ ID NO:8 vp2 by 30%, and a heterogeneous genus of structurally undisclosed vp3 variants of 534 amino acids in length that are as divergent from SEQ ID NO:8 vp3 by 30%. 
However, it is mathematically axiomatic that 30% divergence of vp1 (221 amino acids) yields a vp2 divergence value of 36%, not 30%, and yields a vp3 divergence value of 41%, not 30%. Thus, the instant recitation of % identity for the vp1, vp2, and vp3 isoforms are inherently discordant, respectively.
The term “AAVhu68” is considered lack adequate written description because the specification does not clearly redefine the term. Dependent Claim 14 recites wherein the further characterized by having a valine at position 157. However, SEQ ID NO:8 is the AAVhu68 capsid and necessarily comprises a valine at position 157. 
GenBank AAS99264 (2004) evidence that the wildtype AAV9 capsid protein is 736 amino acids in length, and is 99.7% identical (one amino acid difference) to instant SEQ ID NO:8 (upper line), as shown below: 
121 AKKRLLEPLGLVEEAAKTAPGKKRPVEQSPQEPDSSVGIGKSGAQPAKKRLNFGQTGDTE 180
   	    |||||||||||||||||||||||||||||||||||| |||||||||||||||||||||||
121 AKKRLLEPLGLVEEAAKTAPGKKRPVEQSPQEPDSSAGIGKSGAQPAKKRLNFGQTGDTE 180
Thus, it appears that Applicant is attempting to claim a genus of structurally undisclosed SEQ ID NO:8 variants, whereby at least 70% identity allows for as many as 221 amino acid differences from the referenced SEQ ID NO:8, all embodiments within to be “AAVhu68”. Such is discordant with the lexicography of the art. 
The specification fails to disclose the minimal AAV capsid amino acid sequence(s) that objectively constitutes “AAVhu68” as opposed to the genus of other AAV capsid amino acid sequences that are objectively not “AAVhu68”. The specification fails to disclose that a valine at position 157 singularly defines an AAV capsid to be “AAVhu68”. The one species disclosed, SEQ ID NO:8, is not representative for the enormous genus of claimed structural variants. 
The instant specification discloses that post-translational modifications of SEQ ID NO:8 naturally occur so as to yield heterogeneous population of vp1, vp2 and vp3 proteins (pg 11, lines 27-30), occurring prior to capsid assembly (pg 12, lines 3-4). Either this cell biological process of post-translational modification is an inherent property for all host cells which are expressing SEQ ID NO:8 to form rAAV virion particles, or it is a functional property dependent upon a particular host cell type, as not all host cells are capable of performing such post-translational modifications. For example, either all eukaryotic cells are naturally capable of producing rAAV virions whose capsids comprise heterogeneous populations of vp1, vp2 and vp3 protein isoforms, each of which is divergent from the reference SEQ ID NO:8 by as much as 30%, or not, whereby only a sub-genus of structurally undisclosed eukaryotic cells have the natural law of cell biology to perform such post-translational modifications. 
The claims reasonably encompass an enormous genus of structurally undisclosed host cells in which the rAAV vector genome is to be packaged into mature virion particles having the broadly claimed capsid structures comprising heterogeneous populations of vp1, vp2 and vp3 
The specification fails to disclose a first host cell, e.g. yeast cell Saccharomyces pombe, which is necessarily and predictably capable of performing the cell biological post-translational modifications so as to yield the heterogenous vp1, vp2, and vp3 capsid proteins, as opposed to a second host cell, e.g. yeast cell Pichia pastoris, which is not capable of performing the cell biological post-translational modifications so as to yield the heterogenous vp1, vp2, and vp3 capsid proteins. 
The specification fails to disclose a first host cell, e.g. insect cell, which is necessarily and predictably capable of performing the cell biological post-translational modifications so as to yield the heterogenous vp1, vp2, and vp3 capsid proteins, as opposed to a second host cell, e.g. nematode, which is not capable of performing the cell biological post-translational modifications so as to yield the heterogenous vp1, vp2, and vp3 capsid proteins. 
The specification fails to disclose how to modify or transform a first host cell, e.g. canine lung cell, which is not capable of performing the cell biological post-translational modifications so as to yield the heterogenous vp1, vp2, and vp3 capsid proteins into one that is now necessarily and predictably capable of performing the cell biological post-translational modifications so as to yield the heterogenous vp1, vp2, and vp3 capsid proteins.
The specification fails to disclose a first host cell which is necessarily and predictably capable of performing the cell biological post-translational modifications of only about 10%, but not 30%, as opposed to a second host cell which is capable of performing the cell biological post-translational modifications of only about 20%, but not 30% or 40%, for each of the heterogeneous populations of vp1, vp2, and vp3 capsid protein isoforms, respectively. 
The specification fails to disclose how to modify or transform a first host cell which is not capable of performing the cell biological post-translational modifications so as to yield the heterogenous vp1, vp2, and vp3 capsid proteins of at least 30% divergent, respectively, into one that is now necessarily and predictably capable of performing the cell biological post-translational modifications so as to yield the heterogenous vp1, vp2, and vp3 capsid proteins of at least 30% divergent, respectively.


Van Vliet et al (J. Virological Methods 159: 167-177, 2009) is considered relevant prior art for having taught that AAV capsids are naturally post-translationally modified, at least when expressed in some cells, including oxidized methionines and asparagine deamidation (Figure 5, legend), and thus yield a heterogeneous population of vp1, vp2 and vp3 proteins. However, Van Vliet et al is silent as to whether or not the rAAV virions comprise a heterogenous population of vp1, vp2, and vp3 capsid protein isoforms, each isoform being as much as 30% divergent from the full-length vp1, vp2, and vp3 reference proteins encoded by the AAV virion genome. 

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11. 	Claim(s) 1, 5, 8-10, 13, 16-17, 19, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armbruster et al (Molecular Therapy—Methods & Clinical Development 3: 16060; doi:10.1038/mtm.2016.60; available online September 14, 2016; of record in IDS), as evidenced by GenBank AAS99264 (2004). 
With respect to Claim 1, Armbruster et al is considered relevant prior art for having taught a rAAV9 vector encoding a SMN1 polypeptide (Title).
Armbruster et al do not teach the amino acid sequence of the AAV9 capsids. However, GenBank AAS99264 evidence that the AAV9 capsid protein is 736 amino acids in length, and is 99.7% identical (one amino acid difference) to instant SEQ ID NO:8 (upper line), as shown below: 
121 AKKRLLEPLGLVEEAAKTAPGKKRPVEQSPQEPDSSVGIGKSGAQPAKKRLNFGQTGDTE 180
   	    |||||||||||||||||||||||||||||||||||| |||||||||||||||||||||||
121 AKKRLLEPLGLVEEAAKTAPGKKRPVEQSPQEPDSSAGIGKSGAQPAKKRLNFGQTGDTE 180
Armbruster et al do not teach ipsis verbis that the AAV9 particles comprise a heterogeneous population of vp1 capsid proteins, a heterogeneous population of vp2 capsid proteins, and a heterogeneous population of vp3 capsid proteins. However, the instant specification discloses that post-translational modifications naturally occur so as to yield heterogeneous population of vp1, vp2 and vp3 proteins (pg 11, lines 27-30), occurring prior to 
With respect to Claim 13, because it is unclear what objectively constitutes “according to”, said phrase “according to” being broader in scope than the preposition “of”, the Examiner interprets the vector of Armbruster et al to fall within, being in accordance with, the instantly recited genus of AAV vectors.
With respect to Claim 5, Armbruster et al taught wherein the rAAV9 vector comprises a promoter, to wit, a PGK promoter (pg 2, col. 1). 
With respect to Claim 8, Armbruster et al taught wherein the rAAV9 vector comprises a chimeric intron and a polyadenylation signal (pg 6, col. 2, Materials and Methods, recombinant scAAV9-coSMN1 vectors). 
With respect to Claims 9-10, Armbruster et al taught wherein the rAAV9 vector comprises ITRS from AAV2 (pg 6, col. 2, Materials and Methods, recombinant scAAV9-coSMN1 vectors). 
With respect to Claim 16, Armbruster et al taught a pharmaceutical composition comprising a pharmaceutically acceptable carrier and the rAAV9-SMN1 (pg 6, col. 2, Materials and Methods, vector administration). 
With respect to Claim 17, Armbruster et al taught a method of treating spinal muscular atrophy in a subject, the method comprising the step of administering to said subject the rAAV9-SMN1 (pg 6, col. 2, Materials and Methods, vector administration). 
With respect to Claim 19, Armbruster et al taught wherein the subject is a mammal, to wit, mice (Title).
With respect to Claim 20, Armbruster et al taught wherein the subject is a human (pg 4, col. 2, phase ½ clinical trial).
With respect to Claims 22-24, Armbruster et al taught wherein the rAAV9-SMN1 dosage was about 1.5x10^13 viral genomes were administered to the brain in a volume of 7µl (pg 6, col. 2, Materials and Methods, vector administration), which is equivalent to about 1x10^11 vector genomes. Given that mouse brains weigh about 0.4g, Armbruster et al thus taught administration of about 2.5x10^11 vector genomes/g brain mass. 
Thus, Armbruster et al anticipate the claims. 

Claim(s) 1-6, 8-10, 13, and 16-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Passini et al (U.S. 2016/0074474; effectively filed 2013).
With respect to Claim 1, Passini et al is considered relevant prior art for having disclosed a rAAV vector comprising AAV9 capsids and encoding a SMN1 polypeptide (Abstract).
Passini et al do not disclose the amino acid sequence of the AAV9 capsids. However, as discussed above, GenBank AAS99264 evidence that the AAV9 capsid protein is 736 amino acids in length, and is 99.7% identical (one amino acid difference) to instant SEQ ID NO:8 (upper line), as shown below: 
121 AKKRLLEPLGLVEEAAKTAPGKKRPVEQSPQEPDSSVGIGKSGAQPAKKRLNFGQTGDTE 180
   	    |||||||||||||||||||||||||||||||||||| |||||||||||||||||||||||
121 AKKRLLEPLGLVEEAAKTAPGKKRPVEQSPQEPDSSAGIGKSGAQPAKKRLNFGQTGDTE 180
Passini et al do not disclose ipsis verbis that the AAV9 particles comprise a heterogeneous population of vp1 capsid proteins, a heterogeneous population of vp2 capsid proteins, and a heterogeneous population of vp3 capsid proteins. However, the instant specification discloses that post-translational modifications naturally occur so as to yield heterogeneous population of vp1, vp2 and vp3 proteins (pg 11, lines 27-30), occurring prior to capsid assembly (pg 12, lines 3-4). Thus, such is considered an inherent property that naturally flows from the cells in which the rAAV9 virion particles were formed.
With respect to Claim 13, because it is unclear what objectively constitutes “according to”, said phrase “according to” being broader in scope than the preposition “of”, the Examiner interprets the vector of Passini et al to fall within, being in accordance with, the instantly recited genus of AAV vectors.
With respect to Claims 2-3, Passini et al disclosed the hSMN1 nucleic acid encodes an amino acid sequence SEQ ID NO:1 (Figure 1), which is 100% identical to instant SEQ ID NO:2 (search results available in SCORE).
With respect to Claim 4, Passini et al disclosed wherein the hSMN1 nucleic acid (SEQ ID NO:3) has at least 72% identity to instant SEQ ID NO:1 (search results available in SCORE). 
With respect to Claim 5, Passini et al disclosed wherein the rAAV9 vector comprises a promoter (Figure 1, [0014). 
With respect to Claim 6, Passini et al disclosed wherein the promoter is a chicken beta-actin promoter [0014].
With respect to Claim 8, Passini et al disclosed wherein the rAAV9 vector comprises a chimeric intron and a polyadenylation signal (e.g. Figure 5). 
With respect to Claims 9-10, Passini et al disclosed wherein the rAAV9 vector comprises ITRS from AAV2 (e.g. Figure 5). 
With respect to Claim 16, Passini et al disclosed a pharmaceutical composition comprising a pharmaceutically acceptable carrier and the rAAV9-SMN1 [0017]. 
With respect to Claim 17, Passini et al disclosed a method of treating spinal muscular atrophy in a subject, the method comprising the step of administering to said subject the rAAV9-SMN1 [0057]. 
With respect to Claim 18, Passini et al disclosed wherein the rAAV9-SMN1 is administered intrathecally [0031]. 
With respect to Claims 19-20, Passini et al disclosed wherein the subject is a mammal, e.g. mice, monkeys, humans [0052].
With respect to Claim 21, Passini et al disclosed wherein the method may further comprise administration of another therapy [0075]. 
With respect to Claims 22-24, Passini et al disclosed wherein the rAAV9-SMN1 dosage was 5x10^10 genome copies per mouse [0095]. Given that mouse brains weigh about 0.4g, Passini et al thus disclosed administration of about 1.2x10^11 vector genomes/g brain mass. 
Thus, Passini et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13. 	Claims 5-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Passini et al (U.S. 2016/0074474; effectively filed 2013), as applied to Claims 1-6, 8-10, 13, and 16-24 above, and in further view of Hinderer et al (Molecular Therapy—Methods & Clinical Development 1, 14051; 9 pages, doi:10.1038/mtm.2014.51; 2014; Applicant’s own work; of record in IDS). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Passini et al is considered relevant prior art for having disclosed a rAAV vector comprising AAV9 capsids and encoding a SMN1 polypeptide (Abstract).
Passini et al do not disclose the amino acid sequence of the AAV9 capsids. However, as discussed above, GenBank AAS99264 evidence that the AAV9 capsid protein is 736 amino 
121 AKKRLLEPLGLVEEAAKTAPGKKRPVEQSPQEPDSSVGIGKSGAQPAKKRLNFGQTGDTE 180
   	    |||||||||||||||||||||||||||||||||||| |||||||||||||||||||||||
121 AKKRLLEPLGLVEEAAKTAPGKKRPVEQSPQEPDSSAGIGKSGAQPAKKRLNFGQTGDTE 180
Passini et al do not disclose ipsis verbis that the AAV9 particles comprise a heterogeneous population of vp1 capsid proteins, a heterogeneous population of vp2 capsid proteins, and a heterogeneous population of vp3 capsid proteins. However, the instant specification discloses that post-translational modifications naturally occur so as to yield heterogeneous population of vp1, vp2 and vp3 proteins (pg 11, lines 27-30), occurring prior to capsid assembly (pg 12, lines 3-4). Thus, such is considered an inherent property that naturally flows from the cells in which the rAAV9 virion particles were formed.
With respect to Claim 5, Passini et al disclosed wherein the rAAV9 vector comprises a promoter (Figure 1, [0014). 
With respect to Claim 6, Passini et al disclosed wherein the promoter is a chicken beta-actin promoter [0014].

Passini et al do not disclose wherein the chicken beta-actin promoter is a CB7 promoter. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 5-7, Hinderer et al is considered relevant prior art for having taught rAAV9 vectors comprising a CB7 promoter operably linked to artisan’s transgene of interest (Table 1). Hinderer et al taught that the CB7 promoter achieved superior transgene expression in the central nervous system as compared to CMV promoter (Table 2).

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and the design of viral expression vectors. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397  Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first chicken beta-actin promoter, as disclosed by Passini et al, with a second chicken beta-actin promoter, i.e. CB7, as taught by Hinderer et al, in a rAAV9 expression vector with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
14. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Body and brain weight by animal (https://mste.illinois.edu/malcz/DATA/BIOLOGY/Animals.html; last accessed January 26, 2022) teaches relative body and brain weights for different animals. 

Conclusion
15. 	Claim 11 is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633